      Case 3:19-cv-01147-JBA Document 28 Filed 08/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


BASEL M. SOUKANEH                              :
     Plaintiff,                                :      NO: 3:19-cv-01147 (JBA)
                                               :
VS.                                            :
                                               :
NICHOLAS ANDRZEJEWSKI                          :      AUGUST 23, 2021
     Defendant                                 :

                      DEFENDANT, NICHOLAS ANDRZEJEWSKI’S
                              NOTICE OF APPEAL

      Notice is hereby given that Nicholas Andrzejewski, Defendant in the above named

case, hereby appeals to the United States Court of Appeals for the Second Circuit from the

Ruling Granting in Part and Denying in Part Defendant’s Motion for Partial Summary

Judgment (Doc. No. 26) entered in this action on the 6th of August, 2021.



                                        DEFENDANT, NICHOLAS ANDRZEJEWSKI



                                        BY:    /s/ Joseph A. Mengacci
                                               Joseph A. Mengacci
                                               Federal Bar Number: ct05394
                                               Office of Corporation Counsel
                                               235 Grand Street, 3rd Floor
                                               Waterbury, CT 06702
                                               Phone: (203) 574-6731
                                               Fax: (203) 574-8340
                                               jmengacci@waterburyct.org
        Case 3:19-cv-01147-JBA Document 28 Filed 08/23/21 Page 2 of 2




                                            CERTIFICATE OF SERVICE

         I hereby certify that on the above date a copy of the foregoing, was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.



                                                        BY:      /s/ Joseph A. Mengacci
                                                                 Joseph A. Mengacci
                                                                 Federal Bar Number: ct05394




F:\New Electronic Filing System\FILE MANAGEMENT\Litigation\Police\Soukarieh, Basel M. v Andrzejewski, David L19-023\APPEAL\Notice
of Appeal.docx
